Citation Nr: 0706086	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for chronic lumbosacral 
strain.  

2.	Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) rating for a 
left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001 and from February 2003 to April 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Washington D.C., Regional 
Office of the Department of Veterans Affairs (VA), that 
denied service connection for lumbosacral strain and 
increased evaluations for bilateral knee and left hand 
disorders.  The veteran's case is now under the jurisdiction 
of the Pittsburgh, Pennsylvania, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for lumbosacral 
strain and increased evaluation for bilateral knee and left 
hand disabilities.  It is noted that the service medical 
records from the veteran's first period of service include 
references to low back pain.  The examination that was 
performed for VA in December 2001 did not include an opinion 
regarding whether there was any relationship between the 
veteran's current complaints and the disorder manifested 
during service.  In addition, it is not apparent that all of 
the service medical records from the veteran's second period 
of service have been associated with the claims file.  

Regarding the veteran's increased rating claims, it is noted 
that, subsequent to the most recent VA compensation 
examination the veteran had arthroscopic left knee surgery, 
in July 2003, and a right patella tendon repair, in September 
2004.  He has also sought treatment for left hand disability 
in March 2005.  It is believed that compensation examinations 
are warranted to ascertain the extent of the veteran's 
disorders subsequent to the surgeries and treatment that was 
rendered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate agency, and request that 
any available service medical records 
from the veteran's second period of 
service be associated with the claims 
file.  If all records have been sent, 
certification of such should be added 
to the claims file.

2.  The RO should arrange for an 
appropriate evaluation for or, as 
applicable, by the VA, to ascertain the 
current extent of his bilateral knee, left 
hand, and low back disorders and record 
orthopedic findings associated with the 
disorders.  Regarding the low back 
disorder, the examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that any currently 
demonstrated disability is related to the 
complaints noted in the service medical 
records.  Regarding the service connected 
disorders, all functional limitations, and 
other pertinent findings should be 
recorded.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


